Citation Nr: 1503212	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-24 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1966 to June 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, inter alia, denied entitlement to service connection for bilateral hearing loss.  

When this matter was initially before the Board in January 2014, it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran contends that he has bilateral hearing loss that was caused by his in-service unprotected noise exposure, including his work with artillery.  See, e.g., Veteran's October 2010 Notice of Disagreement and August 2012 VA Form 9.  In this regard, the Veteran's representative has reported that the Veteran's military occupational specialty (MOS) was as a Boatswain's Mate (Deck Hand) and has highlighted that the Veteran's in-service noise exposure has already been conceded.  See September 2012 VA Form 646 and July 2013 Informal Hearing Presentation; see also April 2012 VA examination request (noting that it is reasonable to concede that the Veteran was exposed to at least some hazardous military noise given his MOS as a Boatswain's Mate, his service aboard the U.S.S. Camden, and his duty passing shells to the gun mounts in July 1969).  

The Board remanded the issue of entitlement to service connection for bilateral hearing loss in January 2014 to obtain an addendum medical opinion regarding the etiology of the Veteran's hearing loss.  In doing so, the Board highlighted that the opinions of record from the July 2012 VA examiner were based on an incorrect factual premise.  Specifically, the Board pointed out that, contrary to the July 2012 VA examiner's findings that the Veteran had no right ear hearing loss, the Veteran did in fact have right ear hearing loss for VA purposes insofar as his speech discrimination score was 92 percent on the Maryland CNC.  See 38 C.F.R. § 3.385 (2014).  Moreover, the Board highlighted that, although the July 2012 VA examiner noted that the Veteran had a history of some post-military noise exposure, she did not specify what that history was.  

Pursuant to the Board's January 2014 remand directives, in March 2014, an addendum VA medical opinion was obtained regarding the Veteran's hearing loss.  Unfortunately, however, a review of the record reveals that the March 2014 VA medical opinion is based on the same incorrect factual premise as the opinions provided by the July 2012 VA examiner.  Specifically, the March 2014 examiner reported that "there is no hearing loss for the right ear."  The examiner then went on to provide an etiology opinion regarding the one abnormal auditory threshold at 3000 Hertz in the Veteran's left ear.  In this regard, the Board notes that, to date, no examination of record has addressed the etiology of the Veteran's right ear hearing loss.  Moreover, to date, neither of the VA examiners has clarified the type of noise exposure that the Veteran had post-service.  In light of these deficiencies, the Board has no discretion and must again remand this matter for compliance with the January 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and imposes upon the Secretary a concomitant duty to ensure compliance with the terms of the remand).  

As a final matter, the Board notes that although the March 2013 VA examiner indicated that she conducted an in-person examination of the Veteran, to date, no record of the examination findings has been associated with the claims file other than a copy of the examiner's above noted medical opinion.  As such, efforts should be undertaken on remand to obtain a copy of any such examination findings, should they exist.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any records regarding the Veteran's bilateral hearing loss from the VA Medical Center in Kansas City, Missouri, to include the results of any audiological testing conducted in conjunction with the Veteran's March 2014 VA audiological examination, following the procedures set forth in 38 C.F.R. § 3.159(e).    

2.  Obtain an addendum opinion regarding the etiology of the Veteran's claimed bilateral hearing loss from the July 2012 examiner or an appropriate substitute clinician.

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders), as well as a copy of this Remand, should be made available to and reviewed by the clinician, and it should be confirmed that such records were available for review.

If additional clinical examination of the Veteran is required to provide the below requested opinion, such examination should be scheduled.  If such an examination is ordered, appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test, should be conducted and the examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.  

In this regard, the examiner is advised that, pursuant to 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  

The examiner should provide an opinion as to whether it is it at least as likely as not (50 percent or greater probability) that the right ear hearing loss found to be present at the Veteran's July 2012 VA examination, which was manifested by a Maryland CNC speech recognition score of 92 percent, had its onset during active service or is related to any in-service disease, event, or injury, including his in-service noise exposure? 

Additionally, if another clinical examination of the Veteran is conducted, an opinion should also be provided as to whether it is at least as likely as not (50 percent or greater probability) that any hearing loss found to be present on examination had its onset during active service or is related to any in-service disease, event, or injury, including his in-service noise exposure? 

In providing his/her opinions, the examiner should accept as true the Veteran's history of in-service noise exposure.  See, e.g., April 2012 VA examination request (noting that it is reasonable to concede that the Veteran was exposed to at least some hazardous military noise given his MOS as a Boatswain's Mate, his service aboard the U.S.S. Camden, and his duty passing shells to the gun mounts in July 1969); see also Veteran's October 2010 Notice of Disagreement and August 2012 VA Form 9.  The examiner should also clarify the type and extent of the Veteran's post-service noise exposure, which was noted on his July 2012 VA examination report.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




